Title: To George Washington from Benjamin Tallmadge, 13 November 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Stanwick Novr 13th 1782
                  
                  I have enclosed for Your Excellency the reports of several Persons who have been into N.Y. for the purpose of obtaining Intelligence—I expect very shortly to hear from C. & others, whose information will be duly forwarded.
                  In addition to the enclosed, I am informed by a person from the Spot, that Col. Thompsons Corps are preparing Quarters at Huntington for the Winter, & they will not probably move farther Eastward unless for the purpose of Collecting forage.  They are Erecting some Works for their Defence thro’ the Winter, at the East End of the Town, & near these posts the Troops are to be cantoned—The Infantry of the Regt which laid at & near Cold Spring have removed to Huntington—Some of the Militia have been called on to assist in building the Works—From the present position of the Enemy, altho’ they have not taken the Station first intended at Smith Town, I cannot but believe an Enterprise might be Conducted against that Corps, with success—The naval Guard in Huntington Harbour consists of only one Briga., a Sloop, & two Small Gallies—But in a still night, I think we should have little to fear from them.  I shall be olbiged to attend the County Court at Fairfield on Tuesday next the 19th inst., when I shall depend on having the particular of Thompson’s present Situation accurately delineated.  Tho’ Your Excellency was pleased to encourage an Attempt against that Corps under Circumstances which were then expected to take place, Yet I should be happy to know whether on the Ground which he now occupies, Your Excellency would suppose the Attempt still adviseable.  If so I will exert myself to obtain a plan of the Works & Defences preparing at that place, with other information necessary, & lay them before Your Excellency.  A Party of horse have been Eastward on Long Island, & demanded one half of all the Forage, which the Inhabitants are ordered to transport to Huntington.  I have the Honor to be, With great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
                Enclosure
                                    
                     
                        
                           8-11 November 1782
                        
                     
                     Purport of Intelligence Recd from Severall Sundry Persons at Different Times.
                     Novr 8th, M.N.  This day return’d from New York & informs that since his last Vissit to that Place, there has been a Considerable Change in the position and Cantonments of the Enemy.  There seems to be an Arrangement made out for the Army for Winter Qrs & the Troops are moving to their Different Cantonments—The British Troops are to Keep their outposts near Kingsbridge, Fort Washington &c. the 17th Dragoons and the Yagers to go onto Long Island, the Hession Corps to lie at and Near the City.
                     There is only one 90 Gun Ship Three of 50 Guns and four Frigates lying up near the Town; the rest of the fleet lie below staten Island, & extended down to the Narrows, There is 61 Transports lying Near the Wharfs at N.Y. & a few which are repairing and getting ready for Service.
                     A Brign. arrived at N.Y. from Charlestown While M.N. was there with information that the Evacuation of Charlestown might be momently expected; that some of the Loyalists had allready gone to Augustine, that the British Troops would most probably sail from thence directly to the West Indies, and the German Troops & the Americans Corps would com to N. Y. and Hallifax.	M. N. furher gives it as his Opinion that a Considerable Part of the B. Troops will be sent from N. Y. to the W. Indies this Winter, & that the Garrison at N.Y. will consist Chiefly of Germans and Loyalists.  He Cannot believe that any Considerable Part of the fleet have yet put to sea, but Concludes from the best information he could Collect, that here is now at N.Y. and Above the Hook, more than twenty Sail of the line—He further adds that Genl Carleton is to go home this Winter, & that it is said Genl Gray is to succeed him in America.
                     10—B.S. left N.Y. yesterday.  He went upon all the Wharfs & Visited all the Docks Near the City, He Counted sixty two Transports which were ready for sea, One Ship of 90 Guns laid of the Battery two fifties and three Frigates only remained near the City—The Remainder of the fleet Consisting of twenty Sail of the line, had taken a Station near the Narrows, & He was inform’d, propos’d Going over the bar the Next full Moon Tides.  He thinks Not more than Seven Sail of the line have left N.Y. this fall, & Concludes they must have gone to Charlestown, to Convoy the fleet from Charlestown to the West Indies.  He does not Certainly know who Commanded this division of the fleet, But as the Young Prince went with the fleet, He thinks it Probable that Adml Digby Commanded.  He Convers’d with some of the Officers of the Navy, who inform’d that the B. fleet would wait the Sailing of the French from Boston, it was expected they would soon embark the Troops at that Place, and Sail for the West Indies, they are determined to intercept them if Possible.  He adds that Charlestown is undoubtedly evacuated before this time, & that the Gar. will be dispos’d of as Mentioned in the Report of M.N.
                     
                        He further adds that the Enemy have intirely broke up their Encampment near Turtle Bay, & from the five Mile Stone to Mr Gowens Pass, He Observes that by the Present arrangement the 33 note in Tench Tilghman’s hand—"wh. is presumed this ought to be the 22d Regt as the 33d is not at New York, it was taken at York in Virginia" & 38th Regiments with About six Hundred Grenadiers (under Genl Fox) Compose the Advance of their Army, the former lie at and about Fort Kniphauson, and the latter at Lawrell Hill—Genl Musgrove Commands the Whole, and Quarters at the White House.
                        Colo. Worms Yagers and the Hanoverian Troops are encamp’d about a quarter of a Mile south of Morris’s House on the West side of the road, about 800 strong, they are in tents and Hutts, and it is expected they will remove in a few Days for Winter Qrs on Long Island, probably near Herricks.
                        The 54th & 57th Regiments lie in the Barracks at Mr Gowens Pass, Genl Bruce Commands them.
                        The 17th Dragoons to move this Day for Hemsted on long Island for Winter Quarters.
                        The 40th & 42d Regimt gone to Staton Island.
                        The 37th Regimt Robinsons Corps & some Hessian Corps to do duty in Town.
                        Colo. Thompsons Corps to quarter at or near Huntington on Long Island.  He Supposes this Arrangement may Probably be Alter’d Soon, as he thinks there will be undoubtedly an embarkation of British Troops for the West Indies in the Course of the Winter.
                        He was informed by one of the Genls Aids that Sir Guy Carleton would go home in the course of a fortnight or three Weeks, and that Genl Gray will succeed him in the Command.
                        Major Hubble is to have the Command of twenty four Boats, two of which are Gun boats, to carry 50 Men apiece, with which he is to Protect the Trade this Winter in the sound.  He has Most of his boats Already Prepair’d for this Service.
                        The forage & Wood Yards at N. York appear to be Well supplied.
                        B.S. further adds that the Report of The Empress of Russia having furnished G. Britain with twenty Sail of the line for a limited Period, is Credited at N. York.
                        11th.  R.H. who has just come from N.Y. agrees in substance with the foregoing Accts so far as they respect the Army & Transports.  He did not see the fleets as they lay so far below, but from the best Accounts he could Collect respecting their Numbers, He Supposes there is as many as twenty three Sail of the line within the Hook.  He thinks they will go over the bar in the Course of a fortnight and Watch the Motions of the French Fleet now lying at Boston.
                     
                  
                  
               